Case 3:20-cv-00116-RLY-MPB Document 13 Filed 05/27/20 Page 1 of 2 PageID #: 52




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

IN RE THE MARRIAGE OF:               )
STEPHEN MURPHY,                      )       CASE NO.
           Petitioner,               )       3:20-cv-00116-RLY-MPB
and                                  )
                                     )       NOTICE OF REMOVAL BY
SUZANNE MURPHY,                      )       STEPHEN MURPHY
         Respondent.                 )
and                                  )       [28 U.S.C. § 1441 (c)]
                                     )
VANDERBURGH COUNTY                   )
PROSECUTING ATTORNEY,                )
          Intervenor.                )

                         ORDER ON MOTION TO REMAND AND
                         RESPONSE TO NOTICE OF REMOVAL

       The Court having considered Suzanne Murphy’s Motion to Remand and Response to Notice

of Removal and Request for Reasonable Attorney Fees contained therein and her Affidavit in support

thereof now GRANTS said motion.

       IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that this cause shall

be remanded to the Vanderburgh Superior Court and that Stephen Murphy shall pay attorney fees

to Suzanne Murphy in the sum of Five Hundred One Dollars and Fifty Cents ($501.50), within thirty

(30) days.

Dated:________________


                                                     ___________________________________
                                                     Judge, United States District Court
                                                     Southern District of Indiana
Case 3:20-cv-00116-RLY-MPB Document 13 Filed 05/27/20 Page 2 of 2 PageID #: 53




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of May, 2020, a copy of the attached Order on Motion
to Remand and Response to Notice of Removal, was served on the following parties: STEPHEN
MURPHY, 731 Sunglow Circle, Indianapolis, Indiana 46231 by U.S. Mail and and by Email at
stephen@stephenmurphy.attorney;


and to MATTHEW KEPPLER by U.S. Mail at Vanderburgh County Prosecutors Office, Child
Support Division, 1 NW Martin Luther King, Jr. Blvd, #110, Evansville, IN 47708 and Email at
mkeppler@vanderburghgov.org.



                                                    /s/Steven K. Deig
                                                    Steven K. Deig, #4461-82
                                                    Law Offices of Steven K. Deig, LLC
                                                    5615 E. Virginia Street
                                                    Evansville, IN 47715
                                                    Telephone: (812) 477-5577
                                                    Facsimile: (812) 477-7220
                                                    Email: steve@deiglaw.com
                                                    Attorney for Suzanne Murphy
